Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-12 are currently pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 and 02/28/2020 have been considered by the examiner.

Specification
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

The disclosure is objected to because of the following informalities: 
Page 11, line 10, “An drive” should read “A drive”.
Appropriate correction is required.


Claim Objections
Claims 11 and 12, are objected to because of the following informalities: 
In claim 11, line 2, “a motor vehicle” should read “the motor vehicle”
In claim 12, line 6, “a motor vehicle” should read “the motor vehicle”
In claim 12, line 4, “the 25electrical machine” should read “an 25electrical machine”
Appropriate corrections are required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 and 10-12, are rejected under 35 U.S.C. 102 as being unpatentable over Hao (US 20170102425 A1), hereinafter referred to as Hao, respectively.

Regarding to claim 1, Hao discloses a method for determining at least one characteristic value of a drivetrain, comprising: 5the drivetrain is located in the installed state in a motor vehicle that can be partially or fully electrically driven using said drivetrain and has an electrical part having electrical components and a mechanical part having mechanical components, wherein the electrical part and the mechanical part are coupled via an electrical machine, ([see at least [0017], “Electric motors are used for many applications, and have become an indispensable part of modern life. One increasingly common use of electric motors is to provide propulsion in electric vehicles and hybrid-electric vehicles. In such vehicles, a high-capacity battery pack stores electrical energy—which may come from a plug-in charge, or an onboard engine/generator, or both—and the battery pack provides the electrical energy to the motor to drive the vehicle. Although the battery pack itself can provide only direct current (DC), an inverter may be used to provide alternating current (AC) to the motor, which may be a three-phase permanent magnet (PM) motor, for example. Regardless of the exact type of electric motor, most AC motors used in vehicle applications include a stator with a laminated core and conductive windings. Because the stator windings are subjected to thermal and mechanical stresses, potentially high voltages and other environmental factors, the windings are susceptible to short circuits.”); discloses  10wherein in at least one measuring run, a predetermined mechanical boundary condition for the electrical machine is set and maintained by actuating at least one of the mechanical components of the mechanical part and/or using at least one vehicle-external mechanical component, and wherein a control device of the motor vehicle generates an electrical excitation signal in the 15electrical part by actuating at least one of the electrical components of the electrical part and detects a response signal using a measuring device of the motor vehicle, which response signal occurs in the drivetrain as a result of the excitation signal, and wherein the control device determines the at least one characteristic value from the at least one response signal using a predetermined 20calculation rule ([see at least [0028], [0053], [0026], [0030], “In normal motor operation, the control module 140 sequentially activates the gate drives 132 to transfer electric current from the high-voltage DC power supply 120 to the phases of the stator windings 112. The electric current induces a magnetic field in the stator windings 112 that acts on the permanent magnets 108 and induces rotation of the rotor 102 on the shaft 104 about the axis of rotation 106. The angular position of the rotor 102 is monitored with the rotational position sensor 114, which provides a signal to the control module 140 on line 160. Using the rotor angular position data on the line 160 and the measured current data on the lines 162, 164 and 166, the control module 140 controls timing of activation of the gate drives 132 to control rotational speed and torque output of the motor 100.”, “The control module 140 has a set of control algorithms, including resident software program instructions and calibrations stored in memory and executed to provide the desired functions. The algorithms may be executed during preset loop cycles, or in response to occurrence of an event. Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operation of actuators, power switches such as the gate drives 132, etc.”, “The inverter/controller system 130 includes a plurality of gate drives 132 for selectively switching the DC signal from the power supply 120 to provide a three-phase pulse-width modulated (PWM) signal to the motor 100. The gate drives 132 are controlled by a control module 140. Pairs of the gate drives 132 correspond to selected portions of the stator windings 112 of the permanent magnet electric motor 100 and are arranged in a suitable manner to control individual phases thereof”, “… the inverter/controller system 130 for detecting winding short circuits in the motor 100 is as follows. The motor 100 is tested at a standstill condition by injecting a current signal into the virtual d-axis of the motor 100 while controlling q-axis current to zero. Steady state feedback current from the motor 100 is measured, and current harmonics are calculated using FFT or peak-to-peak techniques. It is determined that a short circuit is present in the stator windings 112 if feedback current harmonics above a nominal level are detected, where the increased feedback current is an indication that winding inductance has decreased due to a short circuit”).

Regarding to claim 10, Hao discloses the mechanical boundary condition is set during a stationary phase of the motor vehicle. ([see at least [0028], [0053], [0026], [0030], “In normal motor operation, the control module 140 sequentially activates the gate drives 132 to transfer electric current from the high-voltage DC power supply 120 to the phases of the stator windings 112. The electric current induces a magnetic field in the stator windings 112 that acts on the permanent magnets 108 and induces rotation of the rotor 102 on the shaft 104 about the axis of rotation 106. The angular position of the rotor 102 is monitored with the rotational position sensor 114, which provides a signal to the control module 140 on line 160. Using the rotor angular position data on the line 160 and the measured current data on the lines 162, 164 and 166, the control module 140 controls timing of activation of the gate drives 132 to control rotational speed and torque output of the motor 100.”, “The control module 140 has a set of control algorithms, including resident software program instructions and calibrations stored in memory and executed to provide the desired functions. The algorithms may be executed during preset loop cycles, or in response to occurrence of an event. Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operation of actuators, power switches such as the gate drives 132, etc.”, “The inverter/controller system 130 includes a plurality of gate drives 132 for selectively switching the DC signal from the power supply 120 to provide a three-phase pulse-width modulated (PWM) signal to the motor 100. The gate drives 132 are controlled by a control module 140. Pairs of the gate drives 132 correspond to selected portions of the stator windings 112 of the permanent magnet electric motor 100 and are arranged in a suitable manner to control individual phases thereof”, “… the inverter/controller system 130 for detecting winding short circuits in the motor 100 is as follows. The motor 100 is tested at a standstill condition by injecting a current signal into the virtual d-axis of the motor 100 while controlling q-axis current to zero. Steady state feedback current from the motor 100 is measured, and current harmonics are calculated using FFT or peak-to-peak techniques. It is determined that a short circuit is present in the stator windings 112 if feedback current harmonics above a nominal level are detected, where the increased feedback current is an indication that winding inductance has decreased due to a short circuit”).
  
5 Regarding to claim 11, Hao discloses a control unit for controlling a drivetrain of a motor vehicle, the drivetrain is located in the installed state in a ([see at least [0017], “Electric motors are used for many applications, and have become an indispensable part of modern life. One increasingly common use of electric motors is to provide propulsion in electric vehicles and hybrid-electric vehicles. In such vehicles, a high-capacity battery pack stores electrical energy—which may come from a plug-in charge, or an onboard engine/generator, or both—and the battery pack provides the electrical energy to the motor to drive the vehicle. Although the battery pack itself can provide only direct current (DC), an inverter may be used to provide alternating current (AC) to the motor, which may be a three-phase permanent magnet (PM) motor, for example. Regardless of the exact type of electric motor, most AC motors used in vehicle applications include a stator with a laminated core and conductive windings. Because the stator windings are subjected to thermal and mechanical stresses, potentially high voltages and other environmental factors, the windings are susceptible to short circuits.”); wherein the electrical part and the mechanical part are coupled via an electrical machine, 10wherein the control unit comprises a processor device which is adapted to: in at least one measuring run, a predetermined mechanical boundary condition for the electrical machine is set and maintained by actuating at least one of the mechanical components of the mechanical part and/or using at least one vehicle-external mechanical component, and wherein a control device of the ([see at least [0028], [0053], [0026], [0030], “In normal motor operation, the control module 140 sequentially activates the gate drives 132 to transfer electric current from the high-voltage DC power supply 120 to the phases of the stator windings 112. The electric current induces a magnetic field in the stator windings 112 that acts on the permanent magnets 108 and induces rotation of the rotor 102 on the shaft 104 about the axis of rotation 106. The angular position of the rotor 102 is monitored with the rotational position sensor 114, which provides a signal to the control module 140 on line 160. Using the rotor angular position data on the line 160 and the measured current data on the lines 162, 164 and 166, the control module 140 controls timing of activation of the gate drives 132 to control rotational speed and torque output of the motor 100.”, “The control module 140 has a set of control algorithms, including resident software program instructions and calibrations stored in memory and executed to provide the desired functions. The algorithms may be executed during preset loop cycles, or in response to occurrence of an event. Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operation of actuators, power switches such as the gate drives 132, etc.”, “The inverter/controller system 130 includes a plurality of gate drives 132 for selectively switching the DC signal from the power supply 120 to provide a three-phase pulse-width modulated (PWM) signal to the motor 100. The gate drives 132 are controlled by a control module 140. Pairs of the gate drives 132 correspond to selected portions of the stator windings 112 of the permanent magnet electric motor 100 and are arranged in a suitable manner to control individual phases thereof”, “… the inverter/controller system 130 for detecting winding short circuits in the motor 100 is as follows. The motor 100 is tested at a standstill condition by injecting a current signal into the virtual d-axis of the motor 100 while controlling q-axis current to zero. Steady state feedback current from the motor 100 is measured, and current harmonics are calculated using FFT or peak-to-peak techniques. It is determined that a short circuit is present in the stator windings 112 if feedback current harmonics above a nominal level are detected, where the increased feedback current is an indication that winding inductance has decreased due to a short circuit”).

Regarding to claim 12, Hao discloses a motor vehicle having a drivetrain, which comprises an electrical part with electrical components and a mechanical part with mechanical components, wherein the electrical part and the mechanical part are coupled through the 25electrical machine ([see at least [0017], “Electric motors are used for many applications, and have become an indispensable part of modern life. One increasingly common use of electric motors is to provide propulsion in electric vehicles and hybrid-electric vehicles. In such vehicles, a high-capacity battery pack stores electrical energy—which may come from a plug-in charge, or an onboard engine/generator, or both—and the battery pack provides the electrical energy to the motor to drive the vehicle. Although the battery pack itself can provide only direct current (DC), an inverter may be used to provide alternating current (AC) to the motor, which may be a three-phase permanent magnet (PM) motor, for example. Regardless of the exact type of electric motor, most AC motors used in vehicle applications include a stator with a laminated core and conductive windings. Because the stator windings are subjected to thermal and mechanical stresses, potentially high voltages and other environmental factors, the windings are susceptible to short circuits.”); wherein the motor vehicle comprises a control device for controlling a drivetrain of a motor vehicle, the drivetrain is located in the installed state in a motor vehicle that can be partially or fully electrically driven using said drivetrain and has an electrical part having electrical components and a mechanical part 30having mechanical components, wherein the electrical part and the mechanical part are coupled via an electrical machine ([see at least [0017], “Electric motors are used for many applications, and have become an indispensable part of modern life. One increasingly common use of electric motors is to provide propulsion in electric vehicles and hybrid-electric vehicles. In such vehicles, a high-capacity battery pack stores electrical energy—which may come from a plug-in charge, or an onboard engine/generator, or both—and the battery pack provides the electrical energy to the motor to drive the vehicle. Although the battery pack itself can provide only direct current (DC), an inverter may be used to provide alternating current (AC) to the motor, which may be a three-phase permanent magnet (PM) motor, for example. Regardless of the exact type of electric motor, most AC motors used in vehicle applications include a stator with a laminated core and conductive windings. Because the stator windings are subjected to thermal and mechanical stresses, potentially high voltages and other environmental factors, the windings are susceptible to short circuits.”); wherein the control unit comprises a processor device which is adapted to: in at least one measuring run, a predetermined mechanical boundary condition for the electrical machine is set and maintained by actuating at least 07780592US18 one of the mechanical components of the mechanical part and/or using at least one vehicle-external mechanical component, and wherein a control device of the motor vehicle generates an electrical excitation signal in the electrical part by actuating at least one of the electrical components of the electrical part and 5detects a response signal using a measuring device of the motor vehicle, which response signal occurs in the drivetrain as a result of the excitation signal, and wherein the control device determines the at least one characteristic value from the at least one response signal using a predetermined calculation rule ([see at least [0028], [0053], [0026], [0030], “In normal motor operation, the control module 140 sequentially activates the gate drives 132 to transfer electric current from the high-voltage DC power supply 120 to the phases of the stator windings 112. The electric current induces a magnetic field in the stator windings 112 that acts on the permanent magnets 108 and induces rotation of the rotor 102 on the shaft 104 about the axis of rotation 106. The angular position of the rotor 102 is monitored with the rotational position sensor 114, which provides a signal to the control module 140 on line 160. Using the rotor angular position data on the line 160 and the measured current data on the lines 162, 164 and 166, the control module 140 controls timing of activation of the gate drives 132 to control rotational speed and torque output of the motor 100.”, “The control module 140 has a set of control algorithms, including resident software program instructions and calibrations stored in memory and executed to provide the desired functions. The algorithms may be executed during preset loop cycles, or in response to occurrence of an event. Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operation of actuators, power switches such as the gate drives 132, etc.”, “The inverter/controller system 130 includes a plurality of gate drives 132 for selectively switching the DC signal from the power supply 120 to provide a three-phase pulse-width modulated (PWM) signal to the motor 100. The gate drives 132 are controlled by a control module 140. Pairs of the gate drives 132 correspond to selected portions of the stator windings 112 of the permanent magnet electric motor 100 and are arranged in a suitable manner to control individual phases thereof”, “… the inverter/controller system 130 for detecting winding short circuits in the motor 100 is as follows. The motor 100 is tested at a standstill condition by injecting a current signal into the virtual d-axis of the motor 100 while controlling q-axis current to zero. Steady state feedback current from the motor 100 is measured, and current harmonics are calculated using FFT or peak-to-peak techniques. It is determined that a short circuit is present in the stator windings 112 if feedback current harmonics above a nominal level are detected, where the increased feedback current is an indication that winding inductance has decreased due to a short circuit”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 6 and 7, are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 20170102425 A1), in the view of Chikkannanavar (US 20190263379 A1) hereinafter referred to as Hao and Chikkannanavar, respectively.

Regarding to claim 2, Hao discloses all the limitations stated above in claim 1, Hao does not explicitly disclose the method, wherein, in one measuring run, a brake system of the motor vehicle is actuated as the mechanical component for braking at least one wheel of the motor vehicle, whereby a rotation of the electrical machine is 25blocked as the mechanical boundary condition, and a drive voltage for the electrical machine is generated as the excitation signal, and a machine current of the electrical machine is measured as the response signal and the calculation rule includes a machine equation for a short-circuit test. However, Chikkannanavar teaches the method, wherein, in one measuring run, a brake system of the motor vehicle is actuated as the mechanical component for braking at least one wheel of the motor vehicle, whereby a rotation of the electrical machine is 25blocked as the mechanical boundary condition, and a drive voltage for the electrical machine is generated as the excitation signal, and a machine current of the electrical machine is measured as the response signal and the calculation rule includes a machine equation for a short-circuit test ([see at least [0031], [0027], [00], “A brake pedal 58 is also used by the driver of the vehicle to provide a demanded braking torque to slow the vehicle. In general, depressing and releasing the brake pedal 58 generates a brake pedal position signal that may be interpreted by the controller 50 as a demand to decrease the vehicle speed. Based upon inputs from the accelerator pedal 52 and brake pedal 58, the controller 50 commands the torque to the engine 14, M/G 18, and friction brakes 60.”, “The controller communicates with various engine/vehicle sensors and actuators via an input/output (I/O) interface (including input and output channels) that may be implemented as a single integrated interface that provides various raw data or signal conditioning, processing, and/or conversion, short-circuit protection, and the like.”,). Both Hao and Chikkannanavar are analogous art and teach method and control device for determining characteristic value and motor vehicle. However, only Chikkannanavar explicitly teaches the method, wherein, in one measuring run, a brake system of the motor vehicle is actuated as the mechanical component for braking at least one wheel of the motor vehicle, whereby a rotation of the electrical machine is 25blocked as the mechanical boundary condition, and a drive voltage for the electrical machine is generated as the excitation signal, and a machine current of the electrical machine is measured as the response signal and the calculation rule includes a machine equation for a short-circuit test.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a brake pedal 58 is also used by the driver of the vehicle to provide a demanded braking torque to slow the  as taught by Chikkannanavar. Doing so fuel economy being an important driver for mHEV vehicles, efficient battery warm-up and optimal usage for Start Stop function would benefit the vehicle performance and enhance drive experience for the mHEV customers (With regard to this reasoning, see at least Chikkannanavar, [0016]).

Regarding to claim 3, Hao in the view of Chikkannanavar discloses all the limitations stated above in claim 2, Hao discloses the method, wherein an electrical armature resistance and/or an electrical rotor resistance and/or a stray inductance and/or a main inductance of the electrical machine and/or one or more other parameters are determined as the at least one characteristic value. ([see at least [0013], [0023], [0040], “FIGS. 1A and 1B are simplified schematic diagrams of electric motor windings showing the effect of short circuits on winding inductance”, “The rotor 102 is inserted into a coaxial hollow cylindrical stator 110. The stator 110 includes a plurality of stator windings 112 arranged in a multiphase manner. The permanent magnet electric motor 100 includes a case having end caps (not shown), and the shaft 104 of the rotor 102 is rotatably mounted on bearing surfaces of the end caps. The cross-sectional view of the permanent magnet electric motor 100, in FIG. 2, is shown orthogonal to the axis of rotation 106 of the rotor 102. A rotational position sensor 114 (location shown conceptually in FIG. 2) is suitably mounted to monitor an angular position of the rotor 102, from which a rotational speed can be determined.”, “Equation (5) indicates that a current signature of a tested motor can be compared to a current signature of a known healthy motor in order to determine if the tested motor has an inductance that is out of proportion with the inductance of the known healthy motor. It can be seen in Equation (5) that the ratio is independent of current level. This means that a small testing current can be applied to the motor 100 and it doesn't impact the sensitivity of fault signature …”,).

Regarding to claim 4, Hao discloses all the limitations stated above in claim 1, Hao does not explicitly disclose the method, wherein, in one measuring run, a clutch of the drivetrain is opened as the mechanical component for uncoupling the electrical machine from the rest of the mechanical part, whereby the electrical machine is operated without a mechanical load as the mechanical boundary condition and a 5drive voltage for the electrical machine is generated as the excitation signal. However, Chikkannanavar teaches the method, wherein, in one measuring run, a clutch of the drivetrain is opened as the mechanical component for uncoupling the electrical machine from the rest of the mechanical part, whereby the electrical machine is operated without a mechanical load as the mechanical boundary condition and a 5drive voltage for the electrical machine is generated as the excitation signal ([see at least [0019], [0036], “When the disconnect clutch 26 is at least partially engaged, power flow from the engine 14 to the M/G 18 or from the M/G 18 to the engine 14 is possible. For example, the disconnect clutch 26 may be engaged and M/G 18 may operate as a generator to convert rotational energy provided by a crankshaft 28 and M/G shaft 30 into electrical energy to be stored in the battery 20. The disconnect clutch 26 can also be disengaged to isolate the engine 14 from the remainder of the powertrain 12 such that the M/G 18 can act as the sole drive source for the HEV 10”, “The controller may also be configured to transmit signals to the clutch 66 in order to open or close the clutch 66. The ISG 64 will be coupled to the engine 14 when the clutch is in a closed state and decoupled from the engine 14 when the clutch 66 is in an open state. The ISG 64 may be configured to provide electrical energy to charge the traction battery 20, or provide electrical energy to power the vehicle accessories 62 when operating as a generator. The accessory battery 72 may also be configured to power the vehicle accessories 62.”,). Both Hao and Chikkannanavar are analogous art and teach method and control device for determining characteristic value and motor vehicle. However, only Chikkannanavar explicitly teaches the method, wherein, in one measuring run, a clutch of the drivetrain is opened as the mechanical component for uncoupling the electrical machine from the rest of the mechanical part, whereby the electrical machine is operated without a mechanical load as the mechanical boundary condition and a 5drive voltage for the electrical machine is generated as the excitation signal.
26 may be engaged and M/G 18 may operate as a generator to convert rotational energy provided by a crankshaft 28 and M/G shaft 30 into electrical energy to be stored in the battery 20 and the controller may also be configured to transmit signals to the clutch 66 in order to open or close the clutch 66, as taught by Chikkannanavar. Doing so fuel economy being an important driver for mHEV vehicles, efficient battery warm-up and optimal usage for Start Stop function would benefit the vehicle performance and enhance drive experience for the mHEV customers (With regard to this reasoning, see at least Chikkannanavar, [0016]).

Regarding to claim 5,  Hao in the view of Chikkannanavar discloses all the limitations stated above in claim 4, Hao in the view of Chikkannanavar does not disclose the method, wherein a machine current of the electrical machine is measured as the response signal and the calculation rule includes a machine equation for an idling test, and a machine constant and/or an armature 10inductance and/or a stator self-inductance of the electrical machine and/or one or more other parameters are determined as the at least the characteristic value. However, Chikkannanavar teaches the method, wherein a machine current of the electrical machine is measured as the response signal and the calculation rule includes a machine equation for an idling test, and a machine constant and/or an armature 10inductance and/or a stator self-inductance of the electrical machine  ([see at least [0026], [0029], [0045], [0027], “the controller 50 may be part of a larger control system and may be controlled by various other controllers throughout the vehicle 10, such as a vehicle system controller (VSC). It should therefore be understood that the powertrain control unit 50 and one or more other controllers can collectively be referred to as a “controller” that controls various actuators in response to signals from various sensors to control functions such as starting/stopping engine 14, operating M/G 18 to provide wheel torque or charge battery 20, select or schedule transmission shifts, etc.”, “… The controller 50 includes control logic and/or algorithms that are configured to generate the requests or commands delivered through the output channels based on the requests, commands, conditions, or states of the various vehicle components.”, “Along with execution of the algorithm illustrated in FIG. 4, the controller may compare the energy used for the torque assist with a potential energy saving in a subsequent duration based on historical customer usage …”, “ Representative examples of parameters, systems, and/or components that may be directly or indirectly actuated using control logic and/or algorithms executed by the controller include fuel injection timing, rate, and duration ...”,). Both Hao in the view of Chikkannanavar and Chikkannanavar are analogous art and teach method and control device for determining characteristic value and motor vehicle. However, only Chikkannanavar explicitly teaches the method, wherein a machine current of the 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the controller 50 includes control logic and/or algorithms that are configured to generate the requests or commands delivered through the output channels based on the requests and the algorithm illustrated in FIG. 4, the controller may compare the energy used for the torque assist with a potential energy saving in a subsequent duration, as taught by Chikkannanavar. Doing so fuel economy being an important driver for mHEV vehicles, efficient battery warm-up and optimal usage for Start Stop function would benefit the vehicle performance and enhance drive experience for the mHEV customers (With regard to this reasoning, see at least Chikkannanavar, [0016]).

Regarding to claim 6, Hao in the view of Chikkannanavar discloses all the limitations stated above in claim 4, Hao discloses the method, wherein a rotational speed of the electrical machine during a startup of a rotor of the electrical machine is measured as the 15response signal and the calculation rule includes a calculation of a mechanical parameter of the electrical machine as the at least one characteristic value ([see at least [0023], [0028], “The rotor 102 is inserted into a coaxial hollow cylindrical stator 110. The stator 110 includes a plurality of stator windings 112 arranged in a multiphase manner. The permanent magnet electric motor 100 includes a case having end caps (not shown), and the shaft 104 of the rotor 102 is rotatably mounted on bearing surfaces of the end caps. The cross-sectional view of the permanent magnet electric motor 100, in FIG. 2, is shown orthogonal to the axis of rotation 106 of the rotor 102. A rotational position sensor 114 (location shown conceptually in FIG. 2) is suitably mounted to monitor an angular position of the rotor 102, from which a rotational speed can be determined.”, “…  The angular position of the rotor 102 is monitored with the rotational position sensor 114, which provides a signal to the control module 140 on line 160. Using the rotor angular position data on the line 160 and the measured current data on the lines 162, 164 and 166, the control module 140 controls timing of activation of the gate drives 132 to control rotational speed and torque output of the motor 100.”,). 

Regarding to claim 7, Hao discloses all the limitations stated above in claim 1, Hao does not disclose the boundary condition is generated completely or partially by a vehicle-external mechanical component outside the 20vehicle. However, Chikkannanavar teaches the boundary condition is generated completely or partially by a vehicle-external mechanical component outside the 20vehicle ([see at least [0031], “An accelerator pedal 52 is used by the driver of the vehicle to provide a demanded torque, power, or drive command to propel the vehicle. In general, depressing and releasing the accelerator pedal 52 generates an accelerator pedal position signal that may be interpreted by the controller 50 as a demand for increased power or decreased power, respectively. A brake pedal 58 is also used by the driver of the vehicle to provide a demanded braking torque to slow the vehicle. In general, depressing and releasing the brake pedal 58 generates a brake pedal position signal that may be interpreted by the controller 50 as a demand to decrease the vehicle speed. Based upon inputs from the accelerator pedal 52 and brake pedal 58, the controller 50 commands the torque to the engine 14, M/G 18, and friction brakes 60.”). Both Hao and Chikkannanavar are analogous art and teach method and control device for determining characteristic value and motor vehicle. However, only Chikkannanavar explicitly teaches the method, wherein the boundary condition is generated completely or partially by a vehicle-external mechanical component outside the 20vehicle.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to depressing and releasing the brake pedal 58 generates a brake pedal position signal that may be interpreted by the controller 50 as a demand to decrease the vehicle speed, as taught by Chikkannanavar. Doing so fuel economy being an important driver for mHEV vehicles, efficient battery warm-up and optimal usage for Start Stop function would benefit the vehicle performance and enhance drive experience for the .

Claims 8 and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 20170102425 A1), in the view of Chikkannanavar (US 20190263379 A1), in further view of Zhao (US 20180134276 A1) hereinafter referred to as Hao, Chikkannanavar and Zhao, respectively.

Regarding to claim 8,  Hao in the view of Chikkannanavar discloses all the limitations stated above in claim 7, Hao in the view of Chikkannanavar  does not disclose the mechanical part is driven during at least one test run using the at least one vehicle-external mechanical component to compensate for friction resistance and/or moments of inertia of the mechanical 25part and/or by a model for evaluating measured signals, the model takes into account an elasticity or a bending moment of the mechanical part and/or a moment of inertia of shafts and/or wheels of the mechanical part. However, Zhao teaches the method, wherein the mechanical part is driven during at least one test run using the at least one vehicle-external mechanical component to compensate for friction resistance and/or moments of inertia of the mechanical 25part and/or by a model for evaluating measured signals, the model takes into account an elasticity or a bending moment of the mechanical part and/or a moment of inertia of shafts and/or wheels of the mechanical part  ([see at least [0024], [0032], “Brake system 54 may comprise friction brakes suitable to selectively apply pressure by way of stationary pads attached to a rotor affixed to wheels 42. The applied pressure between the pads and rotors creates friction to resist rotation of wheels 42 and is thereby capable of slowing the speed of HEV 10.”, “Additionally or in combination, VSC 48 may issue commands to activate brake system 54 to apply friction brake resistance to inhibit rotation of wheels 42. The negative torque values provided by both the powertrain 12 and the friction brakes may be allocated to vary the amount by which each satisfies the brake request.”). Both Hao in the view of Chikkannanavar and Zhao are analogous art and teach method and control device for determining characteristic value and motor vehicle. However, only Zhao explicitly teaches the mechanical part is driven during at least one test run using the at least one vehicle-external mechanical component to compensate for friction resistance and/or moments of inertia of the mechanical 25part and/or by a model for evaluating measured signals, the model takes into account an elasticity or a bending moment of the mechanical part and/or a moment of inertia of shafts and/or wheels of the mechanical part.   
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to Brake system 54 may comprise friction brakes suitable to selectively apply pressure between the pads and rotors creates friction to resist rotation of wheels 42 and is thereby capable of slowing the speed of HEV 10, as taught by Zhao. Doing so both an engine and a motor to improve fuel consumption, emission, and performance by switching between the two power sources at optimal times or using a combination of the 

Regarding to claim 9, Hao discloses all the limitations stated above in claim 1, Hao does not disclose the excitation signal is generated using 30a power electronics system as the electrical component of the electrical part or wherein the excitation signal is generated using switchable battery cells of a battery system of the motor vehicle, wherein a curve of the excitation signal over time is set by successively adding or removing a single battery cell or a subgroup of battery cells to an electrical circuit of the electrical part. However, Chikkannanavar teaches the method, wherein the excitation signal is generated using 30a power electronics system as the electrical component of the electrical part or wherein the excitation signal is generated using switchable battery cells of a battery system of the motor vehicle, wherein a curve of the excitation signal over time is set by successively adding or removing a single battery cell or a subgroup of battery cells to an electrical circuit of the electrical part ([see at least [0002], [0036], “Mild-hybrid vehicles (MHEVs) include conventional vehicles with an integrated starter-generator (ISG) along with a 48V battery, which operates at a low-voltage as defined by SAE (e.g., a voltage less than 60V).”, “The controller 50 may be configured to transmit signals to the ISG 64 to operate the ISG 64 as either a motor or a generator. The controller may also be configured to transmit signals to the clutch 66 in order to open or close the clutch 66. The ISG 64 will be coupled to the engine 14 when the clutch is in a closed state and decoupled from the engine 14 when the clutch 66 is in an open state. The ISG 64 may be configured to provide electrical energy to charge the traction battery 20, or provide electrical energy to power the vehicle accessories 62 when operating as a generator. The accessory battery 72 may also be configured to power the vehicle accessories 62.”). Both Hao and Chikkannanavar are analogous art and teach method and control device for determining characteristic value and motor vehicle. However, only Chikkannanavar explicitly teaches the excitation signal is generated using 30a power electronics system as the electrical component of the electrical part or wherein the excitation signal is generated using switchable battery cells of a battery system of the motor vehicle, wherein a curve of the excitation signal over time is set by successively adding or removing a single battery cell or a subgroup of battery cells to an electrical circuit of the electrical part.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to mild-hybrid vehicles (MHEVs) include conventional vehicles with an integrated starter-generator (ISG) along with a 48V battery and the accessory battery 72 may also be configured to power the vehicle accessories 62, as taught by Chikkannanavar. Doing so fuel economy being an important driver for mHEV vehicles, efficient battery warm-up and optimal usage for Start Stop function would benefit the vehicle performance and enhance drive experience for the mHEV customers (With regard to this reasoning, see at least Chikkannanavar, [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Chao whose telephone number is (571- 272- 3318). The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571-272-1516). The fax phone number for the organization where this application or proceeding is assigned is (571-273-8300).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/Christopher Chao/Examiner, Art Unit 4123                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668